     Case 2:17-cv-01946-JCM-BNW Document 181
                                         183 Filed 10/23/20 Page 1 of 2


     ABIR COHEN TREYZON SALO, LLP                     CALLISTER LAW
 1
     Boris Treyzon, Esq. (CA Bar No. 188893)          Matthew Q. Callister, Esq. (NV Bar No. 1396)
 2   btreyzon@actslaw.com                             Mitchell S. Bisson, Esq. (NV Bar No. 11920)
     16001 Ventura Blvd, Suite 200                    330 E. Charleston Blvd., Suite 100
 3   Encino, California 91436                         Las Vegas, Nevada 89104
 4   Telephone: (424) 288-4367                        Telephone: (702) 333-3334
     Fax: (424) 288-4368                              Fax: (702) 385-2899
 5   Admitted Pro Hac Vice                            Attorneys for Plaintiffs
 6

 7                            UNITED STATES DISTRICT COURT
 8                                    DISTRICT OF NEVADA
 9

10   ESTATE OF TASHI S. FARMER             Case No.: 2:17-cv-01946-JCM-PAL
     a/k/a TASHII FARMER a/k/a TASHII
11   BROWN, by and through its Special     Assigned for all purposes to:
     Administrator, Lorin Michelle Taylor; Hon. James C. Mahan
12   et al;
13                  Plaintiffs,                      STIPULATION AND ORDER FOR
                                                     DISMISSAL WITH PREJUDICE
14                  vs.
15   LAS VEGAS METROPOLITAN
     POLICE DEPARTMENT, a political
16   subdivision of the State of Nevada;
     OFFICER KENNETH LOPERA,
17   individually and in his Official
     Capacity; and Does 1 through 50,
18   inclusive,
19                  Defendants.
20

21          IT IS HEREBY STIPULATED by and between Plaintiffs, ESTATE OF TASHI S.
22   FARMER a/k/a TASHII FARMER a/k/a TASHII BROWN, by and through its Special
23   Administrator, LORIN MICHELLE TAYLOR; T.D., a minor, individually and as Successor-in-
24   Interest, by and through her legal guardian, STEVANDRA LK KUANONI; E.D., a minor,
25   individually and as Successor-in-Interest, by and through his legal guardian, STEVANDRA LK
26   KUANONI (“Plaintiffs”) and Defendants LAS VEGAS METROPOLITAN POLICE
27   DEPARTMENT, a political subdivision of the State of Nevada; OFFICER KENNETH LOPERA,
28   individually and in his Official Capacity (“Defendants”), by and through their attorneys of record,

                                                     1
                          STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE
     Case 2:17-cv-01946-JCM-BNW Document 181
                                         183 Filed 10/23/20 Page 2 of 2



 1   that this matter be dismissed, and any and all claims Plaintiffs had or may have had against the

 2   Defendants, that are contained in, reasonably related to, or could have been brought in the above-

 3   captioned action, are hereby dismissed, with prejudice, in their entirety.

 4          IT IS FURTHER STIPULATED that each party shall bear their own fees and costs.

 5          IT IS SO STIPULATED.

 6   DATED this 21 day of October, 2020.               DATED this 21 day of October, 2020.
 7   ABIR COHEN TREYZON SALO, LLP                      MARQUIS AURBACH COFFING

 8   By: /s/ Boris Treyzon                             By: /s/ Craig R. Anderson
        Boris Treyzon, Esq.                                Craig R. Anderson, Esq.
 9      CA Bar No. 188893                                  NV Bar No. 6882
        (admitted pro hac vice)                             10001 Park Run Drive
10
        16001 Ventura Blvd., Suite 200                      Las Vegas, Nevada 89145
11      Encino, California 91436                            Attorneys for Defendant LVMPD
        Attorneys for Plaintiffs
12
     DATED this 22 day of October, 2020.               DATED this 21 day of October, 2020.
13   CALLISTER LAW                                     MCNUTT LAW FIRM, P.C.
14
     By: /s/ Mitchell S. Bisson                        By: /s/ Daniel R. McNutt
15      Mitchell S. Bisson, Esq.                          Daniel R. McNutt, Esq.
        Nevada Bar No. 11920                              Nevada Bar No. 7815
16      330 E. Charleston Blvd., Ste. 100                 625 S. Eighth Street
        Las Vegas, Nevada 89104                           Las Vegas, Nevada 89101
17      Attorneys for Plaintiffs                          Attorney for Defendant Lopera
18
     DATED this 22 day of October, 2020.
19   Estate of Tashi S. Farmer, by and through its
     Special Administrator
20
     By: /s/ Margaret Callister-Thuet
21       Margaret Callister-Thuet
22                                             ORDER
23   IT IS SO ORDERED:

24

25
             October 23, 2020
     DATED: ____________________
26

27
                                                  UNITED STATES DISTRICT COURT JUDGE
28

                                                      2
                        STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE
